—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 24, 1990, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed and charged him with a recoverable overpayment of benefits.
Claimant admitted at the hearing that, in addition to attending college classes two days a week, he participated in an internship program three days per week for approximately six hours per day for which he was paid. He also admitted that he had not disclosed these facts upon his application for unemployment insurance benefits. Under these circumstances, the conclusion reached by the Unemployment Insurance Appeal Board that claimant was not totally unemployed and was unavailable for employment is supported by substantial evidence (see, Matter of Richman [Ross], 67 AD2d 746, lv denied 46 NY2d 711). Furthermore, the work-study exclusions apply only where the student is less than 22 years old or where the services are to the educational institution itself, neither of which is applicable to this case (Labor Law § 511 [15], [17]). Finally, the facts also support the finding that claimant made willful false statements in order to obtain benefits (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.